SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires on September 10, 2012. By letter dated September 10, 2012 the Company reported its financial statements for the twelve month period ended on June 30, 2012, expressed in thousands. Ordinary Period Result 06/30/12 06/30/11 (In thousands) (twelve-month period): profit / (loss) Extraordinary Period Result (twelve-month period): profit Period Profit / (loss) Net Worth Composition: Authorized capital stock Integral adjustment of capital stock Premium on shares and own shares negotiation Long-term incentive program reserve Technical revaluations Legal Reserve Free availability Reserve - Reserve for new projects - Retained earnings Total Net Worth In accordance with Article o), Section 62 of the Bolsa de Comercio de Buenos Aires rules, we inform you that, as of the closing date of the twelve-month period financial statements, the Company’s Capital is Ps. 125,988,618.8, divided into 1,259,886,188 non endorsable ordinary shares of face value Ps. 0.10 each, and with one vote each, as follows: IRSA Inversiones y Representaciones Sociedad Anónima 95.61% % Other Shareholders % In addition, pursuant to Article p) of the Bolsa de Comercio de Buenos Aires rules aforementioned, we inform that, if all the convertible notes holders exercise their right to convert their securities into shares at year-end (as of July 19, 2014), the ouststanding capital of the Company would increase to Ps. 223,971,649.7, and the number of shares would amount to 2,239,716,497, all of them nominative non-endorsable common shares of $0.10 par value each and each entitled to 1 vote, according to the following detail: IRSA Inversiones y Representaciones Sociedad Anónima % Other Shareholders % For this calculation, the conversion price considered was 0.3240 per share. Below are the main results for the fiscal year: § Operating Income increased 26.0% to Ps. 597.0 million. § Net income increased 20.5% to Ps.327.8 million. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible of relationship with the markets Dated: Septermber 14, 2012
